DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered. Claims 1, 2, 4, 5, 11-16, 18-22, and 24-28 remain pending in the application, with claims 3, 6-10, 17, and 23 being cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 15 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 26 call for the display element to have a display feature on a side of the display element opposite the magnetic elements, a limitation which has been amended into the independent claim 1 from which both claims 15 and 26 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 11-16, 18-22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis (US 2007/0044360) in view of Cope (US 2006/0032097).
	Referring to Claims 1, 4, 15, 20-22, and 26: Hillis teaches a display system comprising: a support surface (Figure 1, #11) comprising a grid of magnetic elements (Figure 1, #12) arranged in at least three columns of spaced apart magnetic elements and at least three rows of spaced apart magnetic elements (Figure 1; ¶0021); and a plurality of display elements (Figure 1, #14 and #16), wherein each display element comprises at least one magnetic element corresponding to a magnetic element of the grid of magnetic elements on the support surface 
	Although Hillis does not teach that the text describes the display feature, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the label include any information desired by a user. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954).
	Hillis does not teach that the magnetic elements are one of a magnet and a ferromagnetic material, instead utilizing two oppositely polarized magnets. Cope teaches a display system with spaced apart magnetic elements on a grid of magnetic elements comprising a ferromagnetic material and magnetic elements on each of a plurality of display elements being a magnet, or vice versa (¶0035), wherein the support surface is not magnetic (Figure 1, #11a; ¶0027). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Cope into the invention of Hillis in order to utilize commonly known magnetic materials for the connection. Such a modification would have involved a simple substitution of one known magnetic element KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Referring to Claim 11: Hillis further teaches that the plurality of display elements comprises a first display element comprising a first number of magnetic elements (Figure 1, #14 has 2 magnetic elements) and a second display element comprising a second number of magnetic elements (Figure 1, #16 has 8 magnetic elements), wherein the first number and the second number are different.
	Referring to Claim 12: Hillis further teaches a plurality of first display elements and a plurality of second display elements (Figure 3a).
	Referring to Claims 13 and 19: Hillis further teaches that the plurality of first and the plurality of second display elements are sized so that when any two display elements are attached to adjacent rows or columns of the grid of magnetic elements, there is a uniform space between adjacent edges of the two display elements (Figures 3b and 8, space between elements; ¶0021).
	Referring to Claim 14: Hillis further teaches that each of the plurality of display elements (Figure 2, #14) comprises a display element body, wherein the display element body is not magnetic (¶0026), and the at least one magnetic element are secured to the display element body (Figure 2, #24a; ¶0024).
	Referring to Claims 16 and 18: Hillis does not teach a cover for the display system. Cope teaches a display system with a cover sheet (Figure 1, #4) covering a support surface (Figure 1, #11a) and a grid of magnetic elements (Figure 1, #12; ¶0026). Although the cover does not show a graphic element relating to the display elements, Cope does teach that the cover may In re Montgomery, 102 USPQ 248 (CCPA 1954). It further would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Cope into the invention of Hillis in order to protect the display system from outside elements, as is a commonly known function of a cover.
	Referring to Claim 24: Hillis further teaches that each set of adjacent rows of the at least three rows are spaced apart by a first distance, and each set of adjacent columns of the at least three columns are spaced apart by a second distance (Figure 1).
	Referring to Claim 27: Hillis further teaches that the support surface is adapted so that display elements of the plurality of display elements with at least two magnetic elements can extend between and couple to two adjacent magnetic elements in different rows separated by the first distance or to two adjacent magnetic elements in different columns separated by the second distance (Figure 1).
Claims 2, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis (US 2007/0044360) in view of Cope (US 2006/0032097) and Southard (US 8,333,026).
	Referring to Claims 2 and 25: Hillis teaches a display system comprising: a support surface (Figure 1, #11) comprising a grid of magnetic elements (Figure 1, #12) arranged in at least three columns of spaced apart magnetic elements and at least three rows of spaced apart magnetic elements (Figure 1; ¶0021); and a plurality of display elements (Figure 1, #14 and 
	Hillis does not teach the spacing and the sizes of the elements. Southard teaches a display system with a plurality of display elements comprising a first display element (Figure 1a, #24) a second display element (Figure 1a, #28), and a third display element (Figure 1a, #32) having a different size than both the first display element and the second display element; wherein distances between rows and columns of the grid are different (Figure 10; col. 9, lines 43-65), and wherein the first display element and the third display element are attached to adjacent rows of the grid of magnetic elements and there is a first uniform space between adjacent edges of the first display element and the third display element; and (ii) the first display element and the second display element are attached to adjacent columns of the grid of magnetic elements and there is a second uniform space between adjacent edges of the first display element and the second display element; and (iii) the second display element and the third display element are attached to adjacent columns of the grid of magnetic elements and there is a third uniform space between adjacent edges of the second display element and the third display element (Figure 2a); and (iv) the first uniform space, the second uniform space, and the third uniform space are equal (Figure 2a, #47s are equal; col. 4, line 54). It would have 
	Hillis does not teach that the magnetic elements are one of a magnet and a ferromagnetic material, instead utilizing two oppositely polarized magnets. Cope teaches a display system with spaced apart magnetic elements on a grid of magnetic elements comprising a ferromagnetic material and magnetic elements on each of a plurality of display elements being a magnet, or vice versa (¶0035), wherein the support surface is not magnetic (Figure 1, #11a; ¶0027). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Cope into the invention of Hillis in order to utilize commonly known magnetic materials for the connection. Such a modification would have involved a simple substitution of one known magnetic element for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Referring to Claim 25: Hillis teaches that each of the plurality of display elements comprises a display feature on a front side of the display element (Figure 2, #14) opposite a side the at least one magnetic element is secured to (Figure 2, #24a), the display feature comprising a separate material attached to the front side (¶0026). Although Hillis does not teach that the text describes the display feature, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the label include any information desired by a user. Furthermore, patentable novelty cannot be principally In re Montgomery, 102 USPQ 248 (CCPA 1954).
	Referring to Claim 28: Hillis further teaches that the support surface is adapted so that display elements of the plurality of display elements with at least two magnetic elements can extend between and couple to two adjacent magnetic elements in different rows separated by the first distance or to two adjacent magnetic elements in different columns separated by the second distance (Figure 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hillis (US 2007/0044360) in view of Cope (US 2006/0032097) as applied to claim 1 above, and further in view of Splittgerber (US 2007/0204500).
	Hillis does not teach that the magnet is a rare earth magnet. Splittgerber teaches a display system with a magnet being a rare earth magnet (¶0034). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Splittgerber into the invention of Hillis in order to utilize a strong magnet for the connection. Such a modification would have involved a simple substitution of one known magnet for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to the claims and the Roche reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631